DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of response was received on 09/06/2022.  Presently claims 1-3 and 5-11 are pending.  Claim 4 is canceled.  
Response to Arguments
Newly submitted drawings are accepted.  Prior drawing objections are withdrawn.
Rejections based on 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pages 11-12, filed 09/06/2022, with respect to claim 1 have been fully considered and are not persuasive.  
Applicant states that Veitch fails to disclose wherein the ratio decreases or remains constant and that such recitation excludes any increase in the ratio.  Examiner respectfully disagrees.  The claim recites that the ratio either increases or remains constant “of a given section”.  Veitch discloses in Fig. 10 that the ratio decreases as the height increases for the “given section” from 0 to 0.9.  Therein, as the height increases from 0 to 0.9, the ratio decreases for the given section from 0 to 0.9.  
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 102 and this action has therefore been made final.      

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Line 6 of abstract, change: “to have a ratio of the maximum thickness to the chord at a given height of the blade relative…”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 9, change: “the ratio defined by the plurality of linear segments decreasing…” This change is necessary for consistent terminology and language throughout the claim set.  The ratio decreases, the “line segments” cannot “decrease”.  
Claim 10, lines 1-2, change: “a plurality of [[the]] turbomachine rotor [[blade]] blades according to claim 1 radially extending from a rotor and arranged [[radially]] about an axis of rotation of [[a]] the rotor.” This change improves the claim language for conciseness and consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veitch et al. (US 2019/0107123 A1).
Regarding claim 1, Veitch et al. discloses a turbomachine rotor blade (28) comprising a plurality of blade sections stacked along an axis Z between a blade root and a blade tip (airfoil sections, [0051], lines 4-7; sections are disposed serially from hub to the tip of the blades, which defined the height of the blade in a stacked configuration, [0051], lines 4-7), each blade section including a leading edge, a trailing edge, a pressure side, and a suction side (i.e., each section forms the blade 28 shown in Fig. 2, of which contains a leading edge, trailing edge, a pressure side, and a suction side), 
each section having a height extending from 0% corresponding to the blade root and 100% corresponding to the blade tip (Fig. 10 discloses a distribution of the percent span from the hub (i.e., at the blade root) at 0% to the blade tip at 100%, [0051]), a chord defined by a length of a portion of a line connecting the leading edge and the trailing edges (i.e., the chord of each of the sections disclosed in [0051], it is known in the art that the chord of the blade/airfoil extends from the leading to the trailing edge) and a maximum thickness defined by a maximum distance between the suction side and the pressure side (maximum thickness, [0051]), and a ratio of the maximum thickness to the chord for each of the plurality of sections (ratio of maximum thickness to the chord of blade sections, [0051]),
wherein:
 - the ratio of a section at 30% of the height of the blade (i.e., at 0.3 span shown in Fig. 10) is comprised between 20% and 42% of a ratio of a section at the blade root (at 30% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.04 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.04 is 38.1% of the ratio of 0.105 since 0.04/0.105=0.381, which is within the range recited in the limitation and therein anticipates the range and limitation),
 - the ratio of a section at 70% (i.e., at 0.7 span shown in Fig. 10) of the height of the blade is comprised between 10% and 30% of the ratio of the section at the blade root (at 70% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.03 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.03 is 28.6% of the ratio of 0.105 since 0.03/0.105=0.286, which is within the range recited in the limitation and therein anticipates the range and limitation),
 - the ratio of a section at 90% (i.e., at 0.9 span shown in Fig. 10) of the height of the blade is comprised between 10% and 30% of the ratio of the section at the blade root (at 90% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.015 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.015 is 14.3% of the ratio of 0.105 since 0.015/0.105=0.143, which is within the range recited in the limitation and therein anticipates the range and limitation), 
- the ratio of a section at the blade tip (i.e., at 1.0 span shown in Fig. 10) is comprised between 3% and 21% of the ratio of the section at the blade root (at 100% span height of the blade (i.e., at the blade tip), the max thickness to chord ratio for the blade 28, which is curve A, is 0.019 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.019 is 18.1% of the ratio of 0.105 since 0.019/0.105=0.181, which is within the range recited in the limitation and therein anticipates the range and limitation);

wherein the ratio of each section depending on the height of the section (as shown in Fig. 10, via the curve showing the relationship between the ratio and the span (i.e., height)) is defined by a curve (as shown in Fig. 10) comprising a plurality of linear segments (curves are made of tiny, infinitesimal line segments for infinitesimal changes in the span (i.e., x coordinate) with respect to the ratio (i.e., y coordinate); the plurality of infinitesimal line segments form the curve), the plurality of linear segments decreasing as the height of a given section increases (for the given height section from 0 to 0.9 span shows in Fig. 10, the plurality of infinitesimal line segments, forming the curve, of the ratio decreases as the height for the given section from 0 to 0.9 increases). 

Regarding claim 7, Veitch et al. discloses wherein the ratio of the section at 90% of the height of the blade is between 14% and 24% of the ratio of the section at the blade root (at 90% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.015 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.015 is 14.3% of the ratio of 0.105 since 0.015/0.105=0.143, which is within the range recited in the limitation and therein anticipates the range and limitation).

Regarding claim 9, Veitch et al. discloses wherein the ratio of the section at the blade root is between 8% and 18% (as shown in Fig. 10, for blade 28, which is curve A, at the blade root (0.0 span), the ratio is 0.105, which is 10.5% and is within the range recited in the limitation and therein anticipates the range and limitation).

Regarding claim 10, Veitch et al. discloses a turbomachine fan (12, Fig. 2) including a plurality of the turbomachine rotor blades (28) according to claim 1 (see claim 1 rejection above) arranged radially about an axis of rotation of a rotor (as shown in Fig. 2).

Regarding claim 11, Veitch et al. discloses a turbomachine (Fig. 1) comprising the turbomachine fan (12, Fig. 2) according to claim 10 (see claim 10 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Veitch et al. (US 2019/0107123 A1).
Regarding claim 5, Veitch et al. discloses wherein a ratio of a section at 30% of the height of the blade (i.e., at 0.3 span shown in Fig. 10) is between 20% and 42% of a ratio of a section at the blade root (at 30% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.04 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.04 is 38.1% of the ratio of 0.105 since 0.04/0.105=0.381).  Veitch et al. discloses that the ratio is 38.1%, which does not fall within the range of 26% and 36%, as recited in the claim.  
However, Veitch et al. teaches that the geometric properties of the blade, such as the thickness distribution and a variation of the chord length of the airfoils, which together form the recited ratio in the claims, can be varied ([0030], [0027]) to reduce the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoid aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Therein, the thickness distribution and the chord length of the airfoils ([0030]) are result effective variables effecting the ability of the airfoil to avoid resonance and flutter ([0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the maximum thickness to the chord length of the blades as it is known that optimizing such parameters results in the optimization of the ratio for the purpose of reducing the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoiding aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Once the workable ranges of the maximum thickness and the chord lengths of the airfoils are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find a range of the ratio of the maximum thickness to chord length, such as that recited in the claim.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Regarding claim 6, Veitch et al. discloses wherein a ratio of a section at 70% (i.e., at 0.7 span shown in Fig. 10) of the height of the blade is between 10% and 30% of the ratio of the section at the blade root (at 70% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.03 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.03 is 28.6% of the ratio of 0.105 since 0.03/0.105=0.286).  Veitch et al. discloses that the ratio is 28.6%, which does not fall within the range of 14% and 24%, as recited in the claim.  
However, Veitch et al. teaches that the geometric properties of the blade, such as the thickness distribution and a variation of the chord length of the airfoils, which together form the recited ratio in the claims, can be varied ([0030], [0027]) to reduce the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoid aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Therein, the thickness distribution and the chord length of the airfoils ([0030]) are result effective variables effecting the ability of the airfoil to avoid resonance and flutter ([0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the maximum thickness to the chord length of the blades as it is known that optimizing such parameters results in the optimization of the ratio for the purpose of reducing the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoiding aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Once the workable ranges of the maximum thickness and the chord lengths of the airfoils are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find a range of the ratio of the maximum thickness to chord length, such as that recited in the claim.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Regarding claim 8, Veitch et al. discloses wherein a ratio of a section at the blade tip (i.e., at 1.0 span shown in Fig. 10) is between 3% and 21% of the ratio of the section at the blade root (at 100% span height of the blade (i.e., at the blade tip), the max thickness to chord ratio for the blade 28, which is curve A, is 0.019 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.019 is 18.1% of the ratio of 0.105 since 0.019/0.105=0.181). Veitch et al. discloses that the ratio is 18.1%, which does not fall within the range of 6.5% and 16.5%, as recited in the claim.  
However, Veitch et al. teaches that the geometric properties of the blade, such as the thickness distribution and a variation of the chord length of the airfoils, which together form the recited ratio in the claims, can be varied ([0030], [0027]) to reduce the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoid aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Therein, the thickness distribution and the chord length of the airfoils ([0030]) are result effective variables effecting the ability of the airfoil to avoid resonance and flutter ([0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the maximum thickness to the chord length of the blades as it is known that optimizing such parameters results in the optimization of the ratio for the purpose of reducing the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoiding aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Once the workable ranges of the maximum thickness and the chord lengths of the airfoils are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find a range of the ratio of the maximum thickness to chord length, such as that recited in the claim.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Veitch et al. fails to disclose or suggest of the limitations associated with the first, second, third, fourth, fifth, sixth, seventh, and eighth line segments recited in the claim.  
Regarding claim 3, Veitch et al. fails to disclose or suggest wherein the plurality of line segments of the curve comprises a first line segment extending from the blade root to 30% of the height of the blade, a second line segment extending from 30% to 70% of the height of the blade, a third line segment extending from 70% to 90% of the height of the blade, and a fourth line segment extending from 90% of the height of the blade to the blade tip.  The curve disclosed in Fig. 10 of Veitch et al. does not comprise of four line segments extending the respective recited height ranges of the blade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/13/2022